Title: Memorandum from Albert Gallatin, 7 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     7 Nov. 1804
                  
               
               [in Jacob Wagner’s hand:]
               Mr. Pinckney
               Mr. Gore made no application respecting the exemption of his furniture or baggage from duty. It is not even known at the Dep. State, that any returning American Minister Plenipotentiary has claimed such exemption.
               
                     
                  
                [in Gallatin’s hand:]
               I believe that, in the case of Mr Gore a different construction took place than on the arrival of Mr Trumbull
            